Citation Nr: 1043728	
Decision Date: 11/22/10    Archive Date: 12/01/10

DOCKET NO.  06-17 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an effective date prior to October 1, 2005, for 
the assignment of a 10 percent evaluation for impingement 
syndrome of the right shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1980 to May 2000. 

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.


FINDINGS OF FACT

1.  In a decision dated February 6, 2004, the Board denied the 
Veteran's claim of entitlement to a compensable rating for 
impingement syndrome of the right shoulder.  This decision is 
final.

2.  A private treatment record dated in March 2004, which 
pertains to the Veteran's service-connected right shoulder 
disability, was received at the Board on March 15, 2004.

3.  The March 2004 private treatment record, which was received 
at the Board on March 15, 2004, is an informal claim for an 
increased rating.

4.  In a November 2005 rating decision, the RO increased the 
evaluation of the Veteran's impingement syndrome of the right 
shoulder to 10 percent, effective October 1, 2005.

5.  From February 6, 2004 (i.e., the date of the Board decision 
denying an increased rating for the service-connected right 
shoulder disability), to March 15, 2004 (i.e., the date of the 
informal claim), there are no private treatment records, VA 
treatment records, or VA examination reports, pertaining to the 
Veteran's right shoulder on file.

6.  From February 6, 2004 (i.e., the date of the Board decision 
denying an increased rating for the service-connected right 
shoulder disability), to March 15, 2004 (i.e., the date of the 
informal claim), the Veteran did not file a claim for an 
increased rating for his service-connected right shoulder 
disability.


CONCLUSION OF LAW

The requirements for an earlier effective date of March 15, 2004, 
but not earlier, for the assignment of a 10 percent rating for 
impingement syndrome of the right shoulder are met. 38 U.S.C.A. 
§§ 5103, 5103A, 5107(b), 5110 (West 2002); 38 C.F.R. §§ 3.1(p), 
3.102, 3.155, 3,157, 3.159, 3.400, 4.16(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 
Significantly, however, the United States Court of Appeals of the 
Federal Circuit has held that, with regard to claims for an 
earlier effective date, once the underlying claim is granted, 
further notice as to downstream questions, such as the effective 
date, is not required.  See Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Regarding the duty to assist, the RO has obtained the Veteran's 
private and VA treatment records and provided him with a VA 
examination assessing the nature and extent of his right shoulder 
disability.  The duty to assist has therefore been satisfied and 
there is no reasonable possibility that any further assistance to 
the Veteran by VA would be capable of substantiating his claim.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to 
notify and assist have been met, there is no prejudice to the 
Veteran in adjudicating this appeal.

The Board notes that, in November 2010, the Veteran submitted 
additional medical evidence.  Specifically, the Veteran submitted 
an additional copy of an April 2004 private treatment record, as 
well as private treatment records dated from May 2005 to July 
2005, which show treatment for his right shoulder disability.  In 
this regard, the Board acknowledges that the Veteran has not 
submitted a waiver of RO consideration with regard to the newly 
submitted evidence.  However, because the Board is herein 
granting an effective date of March 15, 2004, for the assignment 
of a 10 percent evaluation for impingement syndrome of the right 
shoulder (i.e., an effective date prior to the date of any of the 
newly submitted treatment records), the Board concludes that no 
prejudice results to the Veteran by proceeding with an 
adjudication of his claim for entitlement to an earlier effective 
date for his service-connected right shoulder disability 
irrespective of this evidence.  Thus, the Board concludes that a 
remand to the RO for the issuance of a supplemental statement of 
the case is not necessary.  See 38 C.F.R. § 20.1304(c).


II. Entitlement to an Earlier Effective Date

The Veteran contends that he is entitled to an earlier effective 
date of June 1, 2000, for the assignment of a 10 percent 
evaluation for his service-connected impingement syndrome of the 
right shoulder.  Specifically, the Veteran asserts that his claim 
has been pending since he first filed for service connection for 
a right shoulder disability in July 2000, and as such, the 
assignment of a 10 percent rating for this disability should date 
back to the effective date of his award of service connection.  
See December 2005 notice of disagreement and May 2006 substantive 
appeal.  

The Veteran was initially granted service connection for 
impingement syndrome of the right shoulder in a November 2000 
rating decision and was assigned a noncompensable evaluation, 
effective June 1, 2000, the date following his separation from 
service.  He appealed the RO's assignment of a noncompensable 
evaluation for his impingement syndrome of the right shoulder to 
the Board, and in a February 2004 decision, the Board denied 
entitlement to a compensable rating for impingement syndrome of 
the right shoulder.  The Veteran was notified of this decision by 
a letter dated February 6, 2004.  Thereafter, in May 2004, the 
Veteran filed a Motion for Reconsideration of the Board's 
February 2004 decision, but that Motion was denied.  The Veteran 
did not appeal the Board's May 2004 denial of his motion for 
reconsideration.  Accordingly, the February 2004 Board decision 
is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1100.    

The Veteran filed a claim for an increased rating for his right 
shoulder disability in July 2005, reporting that this disability 
was worse than it was currently rated, and indicating that he had 
recently undergone right shoulder surgery.  Thereafter, in an 
August 2005 rating decision, the RO granted a temporary total 
evaluation for the Veteran's service-connected right shoulder 
disability from June 3, 2005, to July 31, 2005, based on surgical 
or other treatment necessitating convalescence pursuant to 38 
C.F.R. § 4.30 and, thereafter, continued his noncompensable 
evaluation, effective August 1, 2005.  The Veteran disagreed with 
the dates of assigned for his period of convalescence, reporting 
that his surgery required a three month period of convalescence.  
Accordingly, in a November 2005 rating decision, the RO extended 
the temporary total evaluation assigned for the Veteran's 
service-connected right shoulder disability to September 30, 
2005, and thereafter, assigned a 10 percent evaluation, effective 
October 1, 2005.  The Veteran now disagrees with the effective 
date assigned for the 10 percent evaluation of his right shoulder 
disability.    

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), and 
38 C.F.R. § 3.400(o).  The general rule with respect to the 
effective date of an award of increased compensation is that the 
effective date of such award "shall not be earlier than the date 
of receipt of application thereof."  38 U.S.C.A. § 5110(a).  
This statutory provision is implemented by regulation which 
provides that the effective date for an award of increased 
compensation will be the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400(o)(1).  
An exception to the rule applies, however, under circumstances 
where evidence demonstrates that a factually ascertainable 
increase in disability occurred within the one-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that regard, the law provides that the 
effective date of the award "shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if application is received within one year from such 
date, otherwise the date of receipt of the claim."  38 U.S.C.A. 
§ 5110 (b)(2); 38 C.F.R. § 3.400(o)(2).  The phrase "otherwise, 
date of receipt of claim" applies only if a factually 
ascertainable increase in disability occurred more than one year 
prior to filing the claim for an increased rating.  Harper v. 
Brown, 10 Vet.App. 125 (1997).  Moreover, the term "increase" 
as used in 38 U.S.C.A. § 5110 and 38 C.F.R § 3.400 means an 
increase to the next disability level.  See Hazan v. Gober, 10 
Vet.App. 511 (1997).

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  
A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a belief 
in entitlement, to a benefit.  38 C.F.R. §§3.1(p); 3.155.  The 
regulation which governs informal claims, 38 C.F.R. §3.155, 
provides that any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered by 
[VA], from a claimant...may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  Id.  When a 
claim has been filed that meets the requirements of 38 C.F.R. § 
3.151 or 3.152, an informal request for increase or reopening 
will be accepted as a claim.  

Further, under 38 C.F.R. §3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  Under 
this regulatory provision, the date of the VA outpatient 
examination or hospital admission will be accepted as the date of 
receipt of a claim if such a report relates to examination or 
treatment of a disability for which service connection has 
previously been established.  Moreover, under 38 C.F.R. 
§3.157(b)(2), an informal claim may consist of evidence from a 
private physician or layman.  Under this regulatory provision, 
the date of receipt of such evidence will be accepted as the date 
of receipt of a claim when the evidence furnished by, or on 
behalf of, the claimant is within the competence of the physician 
or lay person and shows the reasonable possibility of entitlement 
to benefits.   

A pending claim is an application, formal or informal, which has 
not been finally adjudicated.  38 C.F.R. § 3.160(c).  A claim may 
remain pending in the adjudication process, even for years, if VA 
fails to act on it. Norris v. West, 12 Vet. App. 413 (1999).  A 
pending claim theory in connection with a challenge to the 
effective-date decision is procedurally proper.  Ingram v. 
Nicholson, 21 Vet. App. 232 (2007); McGrath v. Gober, 14 Vet. 
App. 28 (2000) (a claim that has not been finally adjudicated 
remains pending for purposes of determining the effective date 
for that disability); see also Myers v. Principi, 16 Vet. App. 
228 (2002) (since VA failed to issue SOC after valid NOD was 
filed, the original claim was still pending and is relevant to 
determining the effective date of a service connection award).  

In this case, the Veteran did not appeal the Board's February 6, 
2004, decision, and thus, absent clear and unmistakable error in 
this decision, which the Veteran does not allege, this 
determination is final.  38 U.S.C.A. §§ 7103(a), 7104, 7111, 
7266; 38 C.F.R. §§ 20.1100, 20.1104, 20.1403, 20.1404; see Rudd 
v. Nicholson, 20 Vet. App. 296 (2006) (barring de novo 
consideration of effective dates after finality attached to a VA 
decision).  Since the February 2004 decision is final, the 
question becomes whether an earlier effective date is assignable 
between February 6, 2004 (i.e., the date of the last final 
decision), and June 3, 2005, (i.e., the date of that he was 
assigned a 100 percent convalescent rating).  In this regard, 
the Board notes that, following the Board's February 6, 2004, 
decision, the Veteran submitted a private treatment record dated 
March 2, 2004, which demonstrated that his right shoulder 
disability had worsened, which was received by VA on March 15, 
2004.  Additionally, on April 7, 2004, the Veteran submitted 
further private treatment records regarding his right shoulder 
disability, dated on March 29, 2004, and April 2, 2004.  
Unfortunately, however, the RO did not treat these private 
treatment records as informal claims, and as such, failed to 
adjudicate a claim for an increased rating for the Veteran's 
right shoulder disability until he submitted his claim for an 
increased rating and a temporary total evaluation for his 
service-connected right shoulder disability in July 2005.  

After a thorough review of the evidence of record, the Board 
finds that the March 2004 treatment record, which was received by 
VA on March 15, 2004, constituted an informal claim for an 
increased rating for the Veteran's right shoulder disability.  
That claim was not adjudicated by the RO, and thus remained open 
and pending until the November 2005 rating decision, when the RO 
assigned a 10 percent evaluation, effective October 1, 2005, the 
date his temporary 100 percent evaluation ended.  Accordingly, 
the Veteran's informal claim for an increased rating for his 
service-connected impingement syndrome of the right shoulder has 
been pending since it was received by VA on March 15, 2004.  

The Veteran's right shoulder disability is currently evaluated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
(DC) 5203, which pertains to impairment of the clavicle or 
scapula.  Under this diagnostic code, a 10 percent rating is 
assigned for either malunion of the clavicle or scapula, or for 
nonunion of the clavicle or scapula without loose movement.  38 
C.F.R. § 4.71a, DC 5203.  This diagnostic code further provides 
that, in the alternative, impairment of the clavicle or scapula 
can be rated based on impairment of function of the contiguous 
joint, which in this case, is the acromioclavicular (AC) joint.  
In this regard, the Board notes that full range of motion of the 
shoulder is zero degrees to 180 degrees on forward elevation 
(flexion), zero degrees to 180 degrees on abduction, and zero 
degrees to 90 degrees on both external and internal rotation. 38 
C.F.R. § 4.71, Plate I.  Moreover, the Board notes that, when 
evaluating joint disabilities rated on the basis of limitation of 
motion, VA may consider granting a higher rating in cases in 
which functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

After a careful review of the lay and medical evidence, and 
resolving all reasonable doubt in the Veteran's favor, the Board 
finds that it is factually ascertainable that the Veteran's right 
shoulder disability has warranted a 10 percent rating since March 
15, 2004.  In reaching this determination, the Board points out 
that, in March 2004, the Veteran's private doctor at the 
Mississippi Sports Medicine & Orthopedic Center reported that the 
Veteran's right shoulder disability resulted in 10 to 20 degrees 
of lost motion at the ends of flexion and abduction, with pain on 
motion and rotation.  This doctor also noted that the Veteran had 
rotator cuff tendonitis.  Moreover, x-rays taken at that time 
revealed a hypertrophied AC joint.  Further, in April 2004, Dr. 
James Randall Ramsey reported that the Veteran was lacking the 
terminal 10 to 20 degrees of flexion and abduction in his right 
shoulder, and noted that a magnetic resonance image (MRI) 
conducted the previous month revealed a partial thickness, near 
full thickness tear of the right supraspinatus tendon.  On this 
record, the Board finds that the Veteran has had limitation of 
function of the AC joint, including limited range of motion and 
pain on motion since March 15, 2004, thereby warranting a 10 
percent rating from that date.  See 38 C.F.R. § 4.59.  

Accordingly, because the Veteran's impingement syndrome of the 
right shoulder satisfied the schedular criteria for a 10 percent 
rating as of March 15, 2004, when his informal claim for an 
increased rating for his right shoulder disability was received 
by VA, the Board finds that an effective date of March 15, 2004, 
for the assignment of a 10 percent rating for impingement 
syndrome of the right shoulder is warranted. 

However, after careful review of the record, the Board finds that 
the evidence fails to show that an effective date prior to March 
15, 2004, is warranted in this case.  In this regard, the Board 
notes that, following the Board's final February 6, 2004, 
decision that denied entitlement to a compensable rating for 
impingement syndrome of the right shoulder, the record fails to 
show that the Veteran filed either a formal or informal claim 
until March 15, 2004.  There are simply no VA examination or 
hospitalization reports pertaining to his right shoulder that are 
dated between February 6, 2004, and March 15, 2004.  Moreover, no 
private treatment records pertaining to the right shoulder were 
received by VA from February 6, 2004, to March 15, 2004.  Rather, 
the March 2004 treatment record, which was received by VA on 
March 15, 2004, was the first evidence pertaining to the 
Veteran's right shoulder that was associated with the claims 
following the Board's February 6, 2004, decision.  As such, in 
assigning March 15, 2004, as the effective date for the increased 
evaluation, the Board is herein assigning the earliest possible 
effective date for the assignment of a 10 percent rating for the 
Veteran's impingement syndrome of the right shoulder because that 
was the earliest medical evidence showing that the disability 
warranted this evaluation.  

Accordingly, the Board finds an effective date of March 15, 2004, 
but not earlier, for the assignment of a 10 percent rating for 
the Veteran's impingement syndrome of the right shoulder is 
warranted.  His informal claim for an increased rating was 
submitted at that time and the contemporaneous medical evidence 
shows that he was entitled to the benefit as of that date.  
Therefore, resolving all doubt in favor of the Veteran, the 
earlier effective date of March 15, 2004, is granted.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An effective date of March 15, 2004, for the assignment of a 10 
percent rating for impingement syndrome of the right shoulder is 
granted, subject to the law and regulations governing the payment 
of VA monetary benefits.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


